Citation Nr: 1639993	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection a left hip disorder, including as secondary to a service-connected disability.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic left L-5 radiculopathy limited to the left tibialis anterior muscle.  

4.  Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for chronic left L-5 radiculopathy limited to the left tibialis anterior muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1992 to May 1996.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in January 2014 for further development of the evidence.  That development has been partially accomplished and the case has been returned for further appellate consideration.  

The issue of service connection a left hip disability and the issue of an initial rating in excess of 10 percent for chronic left L-5 radiculopathy limited to the left tibialis anterior muscle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to January 16, 2006, the DDD of the lumbar spine was primarily manifested by pain and limitation of motion that is noncompensable under the schedular criteria, without evidence of muscle spasm or intervertebral disc syndrome (IVDS).  

2.  On January 16, 2006, the DDD of the lumbar spine is shown to be manifested by limitation of forward flexion to 60 degrees.  

3.  On June 27, 2009, DDD of the lumbar spine was shown to restrict forward flexion to only 80 degrees.  

4.  On July 27, 2009, DDD of the lumbar spine was shown to restrict forward flexion to only 60 degrees.  

5.  On April 1, 2010, DDD of the lumbar spine was shown to restrict forward flexion to only 30 degrees.  

6.  On March 26, 2012, the DDD of the lumbar spine is shown to be manifested by forward flexion to 65 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  There was no evidence of incapacitating episodes due to intervertebral disc syndrome (IVDS) over the past 12 months.  

7.  On February 5, 2014, the DDD of the lumbar spine was manifested by IVDS symptoms with incapacitating episodes averaging two weeks, but no more than four weeks, over the past 12 months, and limitation of motion to 30 degrees forward flexion during flare-ups.  

8.  The initial manifestation of L-5 radiculopathy was noted in VA treatment records on December 14, 2006; any radiculopathy prior to that date was shown on private treatment records not received by VA until February 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine were not met prior to January 16, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2015).  

2.  The criteria for an initial rating of 20 percent for DDD of the lumbar spine were met from January 16, 2006 , to June 26, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

3. The criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine were met not from June 27, 2009, to July 26, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

4.  The criteria for an initial rating of 20 percent for DDD of the lumbar spine were met from July 27, 2009, to March 31, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

5.  The criteria for an initial rating of 40 percent for DDD of the lumbar spine were met from April 1, 2010, to March 25, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

6. The criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine were not met from March 26, 2012, to February 4, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

7.  The criteria for an initial rating of 40 percent for DDD of the lumbar spine were met as of February 5, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

8.  The proper effective date for an award of service connection for left L-5 radiculopathy limited to the left tibialis anterior muscle is December 14, 2006.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400 (a)(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in March and April 2009 and in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examination of his low back, most recently in February 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

DDD of the Lumbosacral Spine

Service connection for DDD of the lumbosacral spine was granted by the RO in a May 2009 rating decision, which found that there was clear and unmistakable error in a 1997 rating decision that had denied service connection.  The 10 percent initial disability rating was awarded under the provisions of Codes 5243 and 5003 from May 19, 1996.  

The Veteran contends that the DDD of the lumbosacral spine is more disabling than currently evaluated.  He asserts that he has had to change his lifestyle as a result of the back pain and needed surgery in 2007.  

An examination was conducted by VA in August 1996.  At that time, the Veteran complained of lower back pain on the left side.  He had no complaints of radiation of the back pain.  The back pain was reported to be brought on by prolonged standing or sitting for a long period of time or leaning forward for more than five minutes.  He had no urinary incontinence or other such symptoms.  On examination, he had point tenderness along the left paraspinal muscles in the lumbar region.  No palpable mass was noted and there was no tenderness along the lumbosacral spine.  There was no sacroiliac joint tenderness.  Straight leg raising was negative, bilaterally.  Forward flexion was to 95 degrees, backward extension was to 35 degrees, rotation was to 55 degrees bilaterally and lateral flexion was to 40 degrees bilaterally.  Sensory examination of the lower extremities was normal.  X-ray studies showed mild degenerative changes at several levels.  

Private treatment records include a report of chiropractic treatment dated on January 16, 2006.  At that time, forward flexion was limited to 60 degrees; extension was to 25 degrees; lateral flexion was to 30 degrees, bilaterally; and rotation was to 30 degrees bilaterally.  

An examination was conducted by VA on June 27, 2009.  At that time, it was reported that the Veteran had undergone disk repair at L4-5 in 2007.  He reported a history of numbness, weakness and pain.  The pain was described as constant, aching and severe.  There was radiation into the left hip and calf.  He utilized a brace and stated that he was unable to walk more than a few yards.  On examination there was no evidence of thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or weakness.  There was evidence of tenderness.  There was no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion was forward flexion to 80 degrees, extension to 25 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  There was no objective evidence of additional limitation of motion after repetitive motion.  X-ray studies of the lumbar spine were interpreted as normal.  An electromyogram study (EMG) showed chronic re-innervation limited to the left tibialis anterior muscle suggesting the presence of an old or chronic left L5 radiculopathy.  The diagnosis was DDD of the lumbar spine with chronic left L5 radiculopathy limited to the left tibialis anterior muscle.  

VA outpatient treatment includes a report of treatment dated on July 27, 2009.  At that time, the Veteran gave a history of lumbar pain into the left leg during the past few months.  Examination showed tenderness of the lumbar spine.  Flexion was to 60 degrees.  

Treatment records from the Veteran's private chiropractor include an April 1, 2010, assessment showing mild to moderate sacroiliac joint fixation and mild to moderate lower back pain.  Range of motion was forward flexion to 30 degrees, extension to 20 degrees, and bilateral lateral flexion to 20 degrees.  

An examination was conducted by VA on March 26, 2012.  At that time, the diagnosis was chronic lumbosacral strain with mild lumbar anterior endplate changes.  The Veteran noted an increase in back pain frequency and intensity of pain symptoms since the last examination.  He noted flare-ups with increased activity that limited his activities for two to three days when a flare-up occurred.  Range of motion was to 65 degrees, with evidence of painful motion at 65 degrees; extension to 20 degrees, with pain at 20 degrees; lateral flexion to 25 degrees, bilaterally, with pain beginning at 25 degrees; and rotation to 30 degrees, bilaterally, with pain beginning at 30 degrees.  The Veteran was able to perform repetitive motion testing without additional limitation of range of motion.  There was no muscle atrophy.  Straight leg raising was negative bilaterally.  There was radiculopathy with no pain, but mild paresthesias and numbness on the left.  There was evidence of intervertebral disc syndrome (IVDS), but there were no incapacitating episodes over the past 12 months due to IVDS.  The Veteran used a brace.  Imaging studies showed postsurgical changes with a prior left laminectomy and left anterior epidural fibrosis.   

An examination was conducted by VA on February 5, 2014.  At that time, the diagnosis was chronic lumbosacral strain.  It was noted that the Veteran had a long history of chronic back problems and complained of increased intensity of symptoms over the last few months.  He described flare-ups as being occasional exacerbations of pain usually associated with increased activity.  He had undergone a lumbar laminectomy in 2007 for a herniated nucleus pulposus (HNP).  Exacerbations occurred approximately weekly, but were not severe enough for him to miss work, but required moderations of activity for approximately 24 hours.  Range of motion was forward flexion to 90 degrees or greater, with pain beginning at 90 degrees or greater; extension to 10 degrees, with pain beginning at 10 degrees; lateral flexion to 30 degrees or greater, bilaterally, with no objective evidence of painful motion; left rotation to 20 degrees, with pain beginning at 20 degrees and right rotation to 25 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform repetitive motion, without additional limitation in range of motion.  Functional loss was described as less movement than normal, weakened movement, and pain on movement.  The Veteran did have tenderness with spasm in the left lower paravertebral area, but the spasm did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  Muscle strength was normal on the right, but 4/5 on the left at the knee and ankle.  There was no muscle atrophy.  There was decreased sensation on the left and positive straight leg raising test on the left.  There was radiculopathy, with mild intermittent pain on the left only and moderate paresthesia and numbness on the left only.  There was moderate nerve root involvement of the sciatic nerve on the left.  There was no ankylosis.  There was evidence of IVDS, with the Veteran having incapacitating episodes having a total duration of two weeks, but less than four weeks, during the past 12 months.  The Veteran did not use assistive devices.  Imaging studies showed mild spurring between L3 and L5.  The Veteran was unable to perform repetitive lifting of over 20 pounds, repetitive stooping, bending or squatting.  The Veteran was capable of sedentary employment.  The Veteran reported frequent exacerbations of symptoms sometimes related to increased activity.  During these, he reported that flexion was limited to 30 degrees with pain developing at 30 degrees, extension limited to 0 degrees with pain development at 0, lateral right and left flexion is limited to 10 degrees, with pain developing at 10 degrees, and left and right rotation are limited to 15 degrees, with pain developing at 15 degrees.  These were considered to be consistent with the Veteran's disease process and medical history.   

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5291 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the dorsal spine.  Slight limitation of motion of the dorsal spine was to be rated noncompensably (0 percent) disabling; moderate limitation of motion of the dorsal spine was to be rated 10 percent disabling; and severe limitation of motion of the dorsal spine was to be rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) provided ratings based on intervertebral disc syndrome.  Postoperative intervertebral disc syndrome that was cured was to be rated noncompensably (0 percent) disabling.  Mild intervertebral disc syndrome was to be rated 10 percent disabling.  Moderate intervertebral disc syndrome with recurring attacks was to be rated 20 percent disabling.  Severe intervertebral disc syndrome with recurring attacks with intermittent relief was to be rated 40 percent disabling.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with slight subjective symptoms only was rated noncompensably (0 percent) disabling.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Regarding the Veteran's lumbar spine disability, the initial VA examination in 1996 showed that the range of motion of the Veteran's lumbosacral spine was essentially normal, with pain as the only significant symptom.  A slight degree of arthritis was noted on X-ray evaluation.  While limitation of motion is not actually demonstrated, the pain on motion is sufficient for the minimal rating of 10 percent on account of arthritis of the lumbar spine under the criteria for degenerative arthritis.  But there are no findings for a rating in excess of 10 percent under either the criteria in effect prior to or subsequent to 2003.  As such, a rating in excess of the 10 percent that was initially awarded is not shown to have been warranted.  

On January 16, 2006, forward flexion was shown to be limited to only 60 degrees.  Thus, the criteria for a 20 percent evaluation were met on that date.  

On examination on June 27, 2009, the Veteran's low back disability was manifested by range of motion that included forward flexion to 80 degrees, without muscle spasm, guarding or symptoms of IVDS.  For a rating in excess of 10 percent, forward flexion limited to 60 degrees or less, muscle spasm, or guarding would have to be demonstrated, or IVDS symptoms causing incapacitating episodes would have to be demonstrated.  As these manifestations are not of record, improvement is shown and there is no basis for a rating in excess of 10 percent from that date.  On July 27, 2009; however, treatment records show that forward flexion was limited to 60 degrees.  This specifically meets the criteria for the 20 percent evaluation.  As such, this rating is warranted from that time.  

On April 1, 2010, a worsening of the Veteran's low back disability is shown in that forward flexion was limited to only 30 degrees.  This meets the criteria for a 40 percent rating as of this date.  

On March 26, 2012, examination showed forward flexion to 65 degrees, with evidence of painful motion at 65 degrees; extension to 20 degrees, with pain at 20 degrees; lateral flexion to 25 degrees, bilaterally, with pain beginning at 25 degrees; and rotation to 30 degrees, bilaterally, with pain beginning at 30 degrees.  There was no muscle atrophy and no indication of muscle spasm or guarding.  Moreover, while there was evidence of intervertebral disc syndrome (IVDS), there were no incapacitating episodes over the past 12 months due to IVDS.  As such, improvement in the Veteran's low back disability is shown and a rating in excess of 10 percent is not shown based on this examination.  

On February 5, 2014, the Veteran's DDD of the lumbar spine is shown to cause incapacitating episodes of IVDS of two weeks, but less than four weeks, duration over the past 12 months.  This directly corresponds to a 20 percent evaluation under Code 5243.  Other symptoms include some limitation of range of motion, particularly in extension, lateral flexion, and rotation.  The Veteran had muscle spasm, but it is not shown that this causes interference with gait or abnormal spinal contour.  The Veteran also indicated that he has some episodes of flare-ups where forward flexion was limited to 30 degrees.  The examiner stated that the description of these flare-ups was consistent with the Veteran's examination.  Given this, the Board finds that a rating of 40 percent, but no higher, is shown to be warranted from the date of the VA examination on February 5, 2014.  The appeal is allowed to this extent.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back limitation of motion directly corresponds to the schedular criteria for the 10 and 40 percent ratings that have been assigned.  These also incorporate various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disability, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected right fourth finger chip fracture residuals, the evaluation of which is not currently on appeal and chronic left L-5 radiculopathy, which is addressed in the remand portion of this decision.  The Veteran has identified no such combined effects.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, the Veteran is shown to be employed, thus a total rating based on individual unemployability rating is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Earlier Effective Date for the Grant of Service Connection for Left L-5 Radiculopathy Limited to the Left Tibialis Anterior Muscle

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree or a claim for pension denied for the reason the disability was not permanently and totally disabling, receipt of one of the following may be accepted as an informal claim for increased benefits or an informal claim to reopen:  

(1) The date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital.  

(2) The date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b).  

The mere receipt of medical records cannot be construed as an informal claim for the benefit.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).

Review of the record shows that the initial manifestations of radiculopathy involving the lumbar spine are dated on December 14, 2006.  While there are medical records dated prior to that time, including the 1996 VA examination report and records of chiropractic treatment dated in January 2006, those medical records do not document findings consistent with radiculopathy.  While private treatment records dated in September 2006 document radiculopathy, these records were not received by VA until February 2009.  As such, they may not be utilized for earlier effective date purposes.  38 C.F.R. § 3.157(b).  Records dated on December 14, 2006, show radiculopathy and a positive straight leg raising test.  Under the regulations outlined above, the effective date for service connection cannot be earlier than the date that entitlement actually arises, which cannot be earlier than documentation of the disease.  As such, the effective date of the award cannot be earlier than December 14, 2006, which is the earliest date the disease is demonstrated.  


ORDER

An initial rating in excess of 10 percent for DDD of the lumbar spine prior to January 16, 2006, is denied.  

An increased rating to 20 percent for DDD of the lumbar spine is granted from January 16, 2006, until June 26, 2009, subject to the controlling regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for DDD of the lumbar spine is denied from June 27, 2009, to July 26, 2009.  

An increased rating to 20 percent for DDD of the lumbar spine is granted from July 27, 2009, to March 31, 2010, subject to the controlling regulations governing the payment of monetary benefits.  

An increased rating to 40 percent for DDD of the lumbar spine is granted from April 1, 2010, until March 25, 2012, subject to the controlling regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for DDD of the lumbar spine is denied from March 26, 2012, until February 4, 2014.  

An increased rating of 40 percent for DDD of the lumbar spine is granted as of February 5, 2014, subject to the controlling regulations governing the payment of monetary benefits.  

An effective date earlier than December 14, 2006, for the grant of service connection for chronic left L-5 radiculopathy, is denied.  


REMAND

Regarding the issue of service connection for a left hip disability, it is noted that the Veteran has claimed service connection as secondary to his service-connected low back/left lower extremity disabilities.  The Board, in the January 2014 remand, instructed that an examination should be performed to ascertain whether the left hip disability was caused or aggravated by the service-connected low back disabilities.  While an examination was conducted in February 2014 and addendum opinion obtained in April 2014, the examiner did not comment on whether the low back/left lower extremity disabilities may have aggravated the left hip disorder.  As such, the examination is inadequate for rating purposes and an additional addendum must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the rating for L-5 radiculopathy, the Board notes that at the time of service connection, the radiculopathy was specifically restricted to involvement of the left tibialis anterior muscle only.  On examination by VA in February 2014; however, involvement of the sciatic, superficial peroneal, anterior tibial and ilio-inguinal nerves was noted.  As such, the matter of service connection for involvement of these nerves is inextricably intertwined and must be adjudicated prior to appellate consideration of the rating of the Veteran's L-5 radiculopathy.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who performed the February 2014 examination so that a supplemental opinion can be obtained.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the left hip disorder is aggravated by his service-connected back/left lower extremity disabilities.  The examiner should also be requested to render an opinion regarding the specific nerves that are involved with the Veteran's service-connected L-5 radiculopathy and when the nerve or nerves were first affected.  If the examiner who conducted the February 2014 examination is not available, the Veteran should be referred to another examiner who can render the requested opinions.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal, to specifically include consideration of involvement of all nerves identified as affected relative to the L-5 radiculopathy rating issue.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


